Citation Nr: 0017436	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-03 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated at 50 percent.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from November 1964 to November 
1968.

By rating decision in August 1985, service connection for 
PTSD was granted.  In June 1998, the veteran filed a claim 
for an increased rating for PTSD.  This appeal arises from 
the January 1999 rating decision from the Buffalo, New York 
Regional Office (RO) that continued the evaluation of the 
veteran's service connected PTSD at 50 percent.  A Notice of 
Disagreement was filed in February 1999 and a Statement of 
the Case was issued in February 1999.  A substantive appeal 
was filed in March 1999 with no hearing requested.

Pursuant to a March 1999 request, a hearing at the RO before 
a local hearing officer was held in April 1999. 


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for PTSD is 
plausible and all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's PTSD results in total occupational 
impairment.


CONCLUSION OF LAW

The criteria for the assignment of a rating of 100 percent 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service personnel records show that he served 
in two Counter Insurgency Operations in the Republic of 
Vietnam.  He served in Vietnam from November 1995 to October 
1967.  His primary duty was Aviation Structure Mechanic.  
Awards and decorations received include National Defense 
Service Medal; Good Conduct Medal; Vietnamese Service Medal 
with Bronze Star; Vietnamese Campaign Medal with 1960 Device; 
Air Medal with four stars; Combat Air Crew Insignia with 
three stars; and Armed Forces Expeditionary Medal.  
Additional records show that the veteran served as an aerial 
gunner involved in combat strikes and flights.  

By rating action of August 1985, service connection for PTSD 
was granted.

Associated with the file in December 1994 were Social 
Security Administration (SSA) records and State Workers' 
Compensation records that indicate that the veteran received 
disability benefits due to an injury suffered in March 1991.  
Accompanying medical records include treatment for PTSD and 
treatment for an injury to the cervical area suffered when he 
fell off of a ladder at work.

In June 1998, the veteran filed a claim for an increased 
rating for PTSD.

On a VA fee basis examination in August 1998, the veteran 
reported that he was married and currently unemployed.  He 
drove himself to the appointment.  He described combat 
missions from his service.  He reported that several weeks 
earlier, he felt that his nervous disability was bothering 
him to the point that he could not tolerate it anymore.  He 
felt he was about to blow up.  He subsequently saw a VA 
psychiatrist and was put on medication.  He continued to show 
a low level of tolerance for pressure and stress and easily 
became explosive with outbursts of rage and aggression.  

During the examination, the veteran was constantly 
hypervigilant, guarded, and was unable to relax.  He appeared 
to be irritable and he easily became excitable and 
emotionally vulnerable.  At one time he choked up and cried.  
It took a while for him to recuperate and regain his 
composure.  His speech appeared to be a normal pace, showing 
no loosening of association of ideas; however, when he became 
irritable, he tended to be loud.  There were no signs 
suggestive of delusional ideas or thought disorder.  There 
were no flight of ideas, although he was preoccupied with 
reminisces of his combat experience which generated a great 
deal of guilt feelings and anger.  He stated that the 
memories were very vivid and anxiety provoking.  He had not 
shown any visual or auditory hallucinations.  His affect was 
labile and changeable with a propensity for emotional 
outbursts and rage.  His capacity for impulse control 
appeared compromised to some extent as he easily had 
outbursts.  He denied any suicidal or homicidal ideation.  
Currently, he often had conflict with caretakers and 
professionals; he stated that he was suffering and had no 
patience to wait for help.  

On examination, the veteran's sensorium was intact.  He was 
constantly guarded and hypervigilant.  He had a hard time 
being able to sit back and relax.  He was oriented to time, 
place, and person.  His attention span was reasonably good.  
After a while, he became increasingly restless, impatient, 
and irritable.  His recollection of past and remote events 
appeared intact.  His ability to abstract and generalize old 
sayings was logical.  Overall he had demonstrated reasonably 
good intellectual capacity commensurate with his educational 
background.  He had little insight regarding his problem.  
His judgment at this point was fair.  The diagnoses included 
PTSD, chronic, with features of agitated depression.  It was 
noted that reminiscences of combat experience and memory 
triggered anxiety, outbursts, and rage.  He had a hard time 
relating effectively to other people.  The GAF currently was 
50 and the GAF in the past year was 65.  It was additionally 
noted that the prognosis for the veteran regaining employment 
was poor.

A VA outpatient record from May 1998 shows that the veteran 
requested to see a provider for PTSD.  He had been seen in 
February 1998 and seemed okay then.  It was further noted 
that the veteran had called asking for an earlier 
appointment; when the difficulties in doing so were 
explained, the veteran became verbally abusive and the 
conversation was terminated.  

A VA psychiatric record from July 1998 indicates that the 
veteran presented with complaints of flashback, nightmares, 
mood swings, and severe irritability and outbursts of rage 
that would last a few days.  The veteran was on medication 
with partial improvement.  He now complained of initial 
insomnia, anergia, and crying spells usually associated with 
flashbacks.  There was no suicidal or homicidal ideation at 
present.  On examination, the veteran was alert, cooperative, 
and his affect was full.  His mood was depressed.  His speech 
was the normal rate.  His thoughts were goal directed without 
delusion or hallucinations.  His sensorium was grossly intact 
and insight and judgment were good.  The impression included 
PTSD, severe, and bipolar disorder, rapid cycling, type 2.  
An additional medication was prescribed.

A VA psychiatric record from September 1998 shows that the 
veteran complained that a new medication was causing him to 
have increased nastiness toward everyone with screaming and 
hollering at his wife and others.  He associated the onset 
with starting the medication and, therefore, he stopped 
taking it.  He denied feelings of depression, insomnia, 
anorexia, and anergia.  He continued to have back pain.  
There was no suicidal or homicidal ideation. 

By rating action of January 1999, the evaluation of the 
veteran's service connected PTSD was continued at 50 percent.  
The current appeal to the Board arises from this action.

VA outpatient records from August 1998 to November 1998 were 
associated with the file and include that in August 1998, the 
veteran was seen for counseling.  He stated that he had been 
involved in Vietnam Veterans of America (VVA) and Veterans of 
Foreign Wars of the United States (VFW) activities.  His mood 
was still quite dysphoric.  The assessment and diagnoses 
included combat related PTSD.  It was indicated that PTSD 
symptoms were stable.  

In November 1998, the veteran was seen for counseling.  He 
spoke about his involvement with VVA and VFW.  The 
assessments and diagnoses included combat related PTSD.  The 
PTSD symptoms were stable at present.  He was not severely 
depressed.  He was less irritable and his frustration 
tolerance seemed to have increased somewhat.  

VA outpatient records from February 1997 to March 1999 were 
associated with the file and include that in February 1997, 
the veteran was seen with complaints of insomnia.  He 
additionally reported excessive perspiration when he slept.  
He did not recall any disturbing dreams.  He also discussed 
being upset over the death of a cousin and not being able to 
feel anything about it.  His mood was less dysphoric.  He 
continued to have daily intrusive traumatic memories of 
Vietnam combat stressors.  

In March 1997, the veteran was seen for counseling.  He had 
no psychiatric complaints except for "mental images of 
snakes" that upset him.  He stated that he feared snakes and 
was increasingly becoming more phobic.  The assessment 
included PTSD.  He still had frequent intrusive recollections 
of Vietnam combat trauma, especially at night.  These 
ideations caused him to feel depressed and anxious.  

In April 1997, the veteran was seen for hypnotherapy for 
snake phobia.

In June 1997, the veteran was seen for counseling.  He had no 
specific complaints.  His mood had improved and he was less 
dysphoric and irritable.  His frustration tolerance had 
increased, although he still got angry quite easily under 
minor provocation.  The assessment included PTSD, stable at 
this time. 

In August 1997, the veteran was seen for counseling.  He 
stated that he would tire very easily.  He generally did not 
sleep well and did not nap during the day.  The still had 
occasional acute PTSD symptoms, but today there were no signs 
of emotional distress.

In October 1997, the veteran was seen for counseling.  He 
stated that he felt "just a notch below fair!".  He stated 
that he felt tired most of the day although he usually slept 
adequately.  His mood had improved since he quit drinking and 
since he had been stabilized on medication.  He reported that 
he was often irritable in the morning and that his mood 
usually improved as the day went on.  The assessment included 
PTSD symptoms, stable at this time, but he reported often 
having intrusive recollections of combat stressors.   

In November 1997, the veteran was seen for counseling.  He 
had no specific complaints.  His mood was still quite 
dysphoric and irritable.  He still had frequent intrusive 
recollections for Vietnam combat trauma which caused 
emotional turmoil.  He was often depressed but denied 
suicidal ideation.  There was much behavioral apathy.  The 
PTSD symptoms were stable at present.

In May 1998, the veteran was seen stating that his medication 
was not as beneficial as before.  He had been having more 
intrusive thoughts of Vietnam combat stressors since the 
rainy weather started, which reminded him of the monsoon 
season in Vietnam.

In March 1999, the veteran was seen for counseling.  He 
reported that he volunteered for the local VFW post, and was 
in charge of the kitchen.  He still had occasional intrusive 
recollections of the combat trauma he experienced in Vietnam.  
He was trying to cope with symptoms of PTSD with altruism 
towards fellow veterans.  

Psychological testing from March 1999 showed that the veteran 
was severely depressed, expressed a dread of the future, and 
a sense of hopeless resignation.  Several somatic processes 
were often disturbed during periods of dejection, notably, a 
decreased appetite, fatigue, weight loss or gain, insomnia, 
or early rising.  Problems of concentration were common, as 
were feelings of worthlessness and guilt.  Repetitive 
fearfulness and brooding may also frequently be in evidence.  
The veteran seemed to prefer social isolation with minimal 
personal attachment and obligations.  He may often think 
tangentially and appear self absorbed and ruminative.  He may 
be described as impulsive and lacking in frustration 
tolerance.  He was often dissatisfied with his social 
relationships and shied away from close personal ties.  There 
was also evidence of a constant and confusing undercurrent of 
tension, sadness, and anger; he vacillated between a desire 
for affection, fear of rebuff, and numbness of feeling.  He 
saw himself as a person who was socially isolated and 
rejected by others.  He tended to devalue his self 
achievements and may report feelings of aloneness and 
emptiness, if not depersonalization.  

This veteran was preoccupied and bothered by disruptive and 
often perplexing inner thoughts; the upsurge from within of 
irrelevant and digressive ideation, e.g. vivid and intrusive 
recollections of combat trauma he experienced in Vietnam, 
that would upset thought continuity and interfere with social 
communication.  He may also depend excessively on imagination 
to achieve need gratification and conflict resolution.  He 
withdrew into fantasy as a means of safely discharging 
affectionate, as well aggressive impulses.  It appeared that 
the veteran had a moderate to severe level of depression.  He 
reported that he felt sad all of the time, had nothing to 
look forward to, had no real satisfactions in his life, had 
greater difficulty in making decisions, had to push very hard 
to do anything, got tired from doing almost anything, and was 
very worried about physical problems.  Moreover, he often 
felt that he may be punished, was more easily annoyed or 
irritated, had less interest in other people, did not sleep 
well, and his appetite was not as good as before.  It was 
indicated that the veteran had clinically significant combat 
related PTSD symptomatology.  It was further indicated that 
the veteran had no intention or plan to harm himself at the 
present time.  The test findings were consistent with 
diagnoses including PTSD, chronic, with features of major 
depression and mixed personality disorder with avoidant and 
passive aggressive features.  The veteran was not able to 
establish or maintain gainful employment because of the 
severity of the PTSD symptomatology.

A report from a VA social worker from April 1999 includes 
that during interviews with the veteran, the veteran was 
found to be very guarded.  He maintained a continuous fear 
that he might lose control and he discussed the fact that he 
was often feeling very unstable, often for no apparent 
reason, or was feeling very depressed and again curious of 
what triggered said feelings.  He would describe continued 
problems with sleep, especially night sweats and nightmares.  
He described extreme uncomfortableness with having to deal 
with people and for the most part, he avoided social 
interactions again because of a fear of loss of control.  It 
was concluded that the veteran's GAF was no greater than 40.  

At the RO hearing in April 1999, the veteran testified that 
he saw a VA psychologist about every six weeks.  He stated 
that he would stay home almost all of the time, but would go 
to the VFW and have some Cokes.  He would talk to people a 
little and mostly would mind his own business.  He spent a 
lot of time with his dog and cleaning out his garage.  At 
times he would go for drives and look at the countryside.  He 
got along with his wife fairly well.  The veteran indicated 
that the questioning at the hearing upset him.  Other things 
that upset him were being around people and in crowds.  
Commotion irritated him.  He reported that due to a back 
injury, he could no longer do physical labor.  He indicated 
that he had sleep problems, including trouble falling asleep, 
nightmares and night sweats.  He could attend parties for a 
while, depending on who was there.  He had a neighbor who was 
a farmer that he would talk to when they saw each other.  He 
could not handle fishing or hunting.  He could take care of 
things around the house.  He indicated that he would have a 
hard time with employment because he would get irritated very 
easily.  

Associated with the file was a VA outpatient record from 
December 1998 that indicates that the veteran reported that 
he was feeling better than he had in years, which he 
attributed to his medication.  He still had some flashbacks 
but they were not as severe.  He was still depressed one to 
two days a week.  His sleeping was better though he had 
occasional night sweats.  His irritability was decreased.  

II.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In this case, the veteran has asserted 
that the symptoms of his PTSD are worse than evaluated by the 
RO.  He has thus stated a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that the duty to assist 
includes obtaining available records which are relevant to 
the claimant's appeal.  The duty to assist is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  The undersigned finds that the medical evidence 
of record is sufficient for an equitable determination in 
this case. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996, prior to the veteran 
filing his current claim.  The "new" regulations pertaining 
to rating psychiatric disabilities, in effect as of November 
7, 1996, are found in 38 C.F.R. § 4.130, Codes 9201-9440 
(1999) and are set forth, in pertinent part, below:


General Rating Formula for Mental 
Disorders:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.                                     
100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.                                                       
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.                                           
50

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

The record supports a rating of 100 percent under the 
criteria for evaluating psychiatric disorders.  The evidence 
shows that the veteran demonstrates total occupational 
impairment.  After psychological testing in March 1999, it 
was concluded that the veteran was not able to establish or 
maintain gainful employment because of the severity of his 
psychiatric disability.  A VA fee basis examiner in August 
1998 concluded that the prognosis for the veteran regaining 
employment was poor.  A VA social worker in April 1999 
concluded that the veteran's GAF was no greater than 40.  

The criteria to determine the correct score of a Global 
Assessment of Functioning (GAF) on this scale are found in 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS.  A score between 31 
and 40 contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  Taken as a 
whole, the evidence demonstrates that the veteran's PTSD 
causes total occupational impairment and warrants a 100 
percent schedular rating.  This is especially so in view of 
the fact that VA treatment records  show that the veteran 
experiences significant problems in anger management.




ORDER

Entitlement to a 100 percent rating for the veteran's service 
connected PTSD is granted, subject to the law and regulations 
pertaining to the payment of monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

